Citation Nr: 1003708	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether an overpayment of $856 in VA compensation 
benefits was properly created.  

2.  Whether an overpayment in VA compensation benefits, in 
the approximate amount of $32,000, was properly created at 
the time of the Veteran's incarceration.   
 
3.  Entitlement to a waiver of recovery for an overpayment of 
VA benefits in the approximate amount of $32,000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1980 to November 1983.  He was honorably 
discharged as a conscientious objector, a status previously 
determined by the Board not to be a bar to VA benefits for 
this Veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative decisions in November 
2004, August 2005, and May 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas 
which respectively reduced the Veterans benefits due to his 
incarceration, established an effective date in October 2003 
for this reduction, and declined to grant a waiver of 
indebtedness for the resulting overpayment.  

The present appeal also arises from an August 2006 
administrative determination notifying the Veteran of a 
separate overpayment in the amount of $856.  Although a copy 
of the August 2006 correspondence does not appear to be 
associated with the claims file, the Veteran has acknowledged 
receipt of this administrative decision, and the issue 
resulting from this determination is dismissed herein.  Thus, 
the appeal pertaining to the validity of the $856 debt is 
moot.  See Notice of disagreement, August 2006; Statement of 
the case, February 2007; Decision on waiver of indebtedness, 
April 2007.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Little Rock, Arkansas in 
February 2009 to present testimony on the issues on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

It is important to note the Board's reference to the issues 
of validity of debt and waiver in terms of an "approximate" 
amount of $32,000.  The evidentiary record establishes that 
the original debt was $42,291.48.  The debt was then reduced 
by an amount of $10,291.48 although the source of this 
reduction is somewhat unclear.  See, e.g., Deferred rating 
decision, July 2006.  It also appears that additional funds 
may have been applied to the debt thereafter.  The $32,000 
figure for the Veteran's indebtedness is derived from 
internal documents reflecting the foregoing.  However, the 
true amount of indebtedness is uncertain at the present time.  

While the actual amount of the outstanding debt is uncertain, 
the circumstances by which the debt was created are clearly 
established by the existing record.  Therefore, the Board 
finds it appropriate to reach a determination as to the 
initial validity of the debt, as this preliminary step is 
required prior to reaching any determination regarding waiver 
of such debt.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Furthermore, as the Board remands the waiver issue 
herein, in part to request a full accounting of the true 
amount of indebtedness, the actual amount of debt will be 
clarified pursuant to the remand instructions below.  To be 
clear, the Board's reference to the amount of debt in terms 
of an "approximate" $32,000 is merely intended to 
distinguish this debt from the separate debt of $856, and is 
in no way intended to establish, confirm, or substantiate the 
actual amount of this Veteran's indebtedness.  

Also, the Veteran has asserted a range of arguments with 
respect to an apportionment granted to his former wife during 
the period of his incarceration.  The Veteran must understand 
that this apportionment and any duplication of benefits 
related to that apportionment, is entirely separate from the 
issues on appeal and has no bearing on the outcome of the 
determinations herein.  In particular, the overpayment 
presently at issue was created by checks issued to the 
Veteran as payee during his incarceration; the present 
overpayment did not result from any payments made to his 
former spouse as payee of an apportioned share of his 
benefits.  Any overpayment in the apportioned amount is not 
imputed to the Veteran by this decision. 

The issue of entitlement to a waiver of recovery for an 
overpayment of VA benefits in the approximate amount of 
$32,000 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO granted a Waiver of Indebtedness in the amount of 
$856 in April 2007; there is no remaining error of fact or 
law for the Board's review with respect to this debt. 

2.  In September 2003, the Veteran's spouse informed VA that 
the Veteran was incarcerated on August 28, 2003.  

3.  From October 28, 2003 to November 1, 2004, the Veteran 
received monetary benefits to which he was not entitled as an 
incarcerated beneficiary.  

4.  At the time the funds were deposited into the Veteran's 
account, he was aware that he was not legally entitled to the 
amount of funds deposited.  


CONCLUSIONS OF LAW

1.  The appeal pertaining to validity of debt in the amount 
of $856 is dismissed as a waiver of this debt has already 
been granted and there remains no justiciable case or 
controversy before the Board at this time.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2009).  

2.  The overpayment of VA compensation benefits, in the 
approximate amount of $32,000, was properly created.  38 
U.S.C.A. §§ 1506, 5112(b)(9), 1521, 5302 (West 2002); 38 
C.F.R. §§ 3.500, 3.660 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Issue on Appeal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  In the present 
case, a waiver of indebtedness in the amount of $856 was 
granted in April 2007; hence, there remains no allegation of 
error of fact or law for appellate consideration with respect 
to the validity of this debt.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is hereby 
dismissed.

Overpayment and Validity of Debt

As a preliminary matter, the provisions relating to notice 
and development found in the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
are not applicable to cases involving overpayment and 
indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); 
Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding 
the fact that the notice and development provisions are not 
controlling in these matters, the Board has reviewed the case 
and determined that the appellant has had a fair opportunity 
to present arguments and evidence in support of his challenge 
to the validity of the debt in question, to include multiple 
written arguments and personal testimony presented before the 
undersigned.  

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.962 (2009).  To establish improper creation of 
an overpayment, i.e. an invalid debt, evidence must show that 
the appellant was legally entitled to the VA compensation 
benefits at issue, or, if he was not legally entitled to 
these benefits, then it must be shown that VA was solely at 
fault for the erroneous payment of excess benefits.

The Veteran in this case contends that he does not owe the 
debt because it was created due to sole administrative error.  
When an overpayment has been made by reason of an erroneous 
award based solely upon administrative error, the reduction 
of that award cannot be made retroactive to form an 
overpayment of debt owed to VA from the recipient of the 
erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2002); 
Erickson v. West, 13 Vet. App. 495, 499 (2000); 38 C.F.R. § 
3.500(b) (2009).  

Administrative errors include actions that grant or deny 
entitlement, whether based upon mistake of fact or law.  
VAOPGPREC 2-90 (March 20, 1990) (describing errors of fact, 
e.g., VA mistakes or overlooks the facts of record or makes a 
purely clerical error versus errors of judgment, e.g., VA 
fails to properly interpret, understand and follow existing 
procedure or legal requirements); see also Jordan v. Brown, 
10 Vet. App. 171 (1997).  Sole administrative error, however, 
may be found to occur only in cases where the Veteran had no 
knowledge of the erroneous award, or had no cause to know 
that payments were erroneous.  Such error contemplates that 
neither the Veteran's actions nor his failure to act 
contributed to payment pursuant to an erroneous award.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b)(2); Jordan v. Brown, supra (sole administrative 
error is not present if the payee knew, or should have known, 
that the payments were erroneous). 

Prior to incarceration, this Veteran was entitled to 
compensation benefits for service-connected disabilities 
collectively rated as 80 percent disabling, with additional 
benefits based upon unemployability of the individual (TDIU).  
See Rating decision code sheet, September 1994.  The Veteran 
was then convicted of a felony and sentenced to 5 years (60 
months) in prison.  VA Form 21-4193, Notice of Veteran or 
Beneficiary Incarcerated in Penal Institution, April 2004.  

Governing law provides, in pertinent part, that a VA 
beneficiary who is incarcerated for a period in excess of 
sixty days for conviction of a felony shall not be paid 
compensation in excess of a specified amount for the period 
beginning on the sixty-first day of such incarceration and 
ending on the day such incarceration ends.  38 U.S.C.A. § 
5313 (West 2002 & Supp. 2009); 38 C.F.R. § 3.665 (2009).  In 
the case of a veteran with service-connected disability rated 
at 20 percent or greater, compensation during incarceration 
is payable at the rate of 10 percent pursuant to 38 U.S.C.A. 
§ 1114(a).  38 C.F.R. § 3.665(d)(1).  

VA received notification of the Veteran's incarceration in 
correspondence from the Veteran's spouse received on 
September 5, 2003.  She reported that the Veteran was 
incarcerated on August 28, 2003 and requested an 
apportionment of his benefits.  VA then proceeded to process 
the apportionment claim.  In April 2004, VA received official 
confirmation of the Veteran's felony conviction and resulting 
sentence, reflecting a commitment date of April 24, 2003 
(four months prior to the date of incarceration reported by 
the Veteran's spouse).  VA Form 21-4193 supra.  

As the specific date that incarceration began was necessary 
to determine the sixty-first day of incarceration upon which 
a reduction in benefits is required, VA sought to clarify the 
actual date of incarceration.  Nonetheless, the Veteran was 
notified that his compensation benefits would be reduced to 
$104 effective in June 2003, 61 days after the officially 
verified date of incarceration.  The proposed reduction in 
benefits was enacted as of November 3, 2004, and confirmed in 
correspondence to the Veteran on the same date.  Therefore, 
for the duration of the Veteran's incarceration prior to 
November 2004, the Veteran received the full amount of VA 
compensation (80 percent plus TDIU), rather than the reduced 
amount (10 percent) to which he was entitled as of the 61st 
day of his incarceration.  Compare Compensation & Pension 
Awards, June 2002 & November 2004.  This amount was directly 
deposited into the account designated by the Veteran for the 
receipt of benefits prior to his incarceration.  Id.  

Based upon the foregoing, an overpayment was created.  As 
referenced in the introduction section above, the Veteran's 
spouse also received an apportionment in the amount of 90 
percent of the Veteran's benefits during the same time 
period.  However, despite the Veteran's arguments to the 
contrary, the apportionment payments to his former wife are 
not the source of the present overpayment.  The overpayment 
in question was created due to the Veteran receiving the 
incorrect amount of benefits from October 2003 to November 
2004 during his incarceration.  

VA ultimately received clarification of the Veteran's initial 
date of incarceration.  Report of contact, June 2005.  
Telephone conversations with multiple correctional facilities 
revealed that the Veteran initially reported to jail on April 
24, 2003 as officially reported.  However, he was released to 
his home the next day to await available prison facilities.  
The Veteran eventually reported for the duration of his 
confinement in August 2003, as reported by the Veteran's 
spouse.  Report of contact, supra.  Therefore, there is no 
error found with respect to the reporting of the Veteran's 
initial incarceration date, as in essence, the conflicting 
reports were both factually valid.  

Based upon the foregoing, VA changed the effective date for 
the reduction in compensation from June 23, 2003 to October 
28, 2003, based upon the 61st day of actual confinement in a 
penal institution.  This change in effective date reduced the 
duration of the overpayment, thereby reducing the amount of 
debt.  Nonetheless, from October 2003 to November 2004, the 
Veteran received monetary benefits at a rate to which he was 
not entitled.  Specifically, the Veteran continued to be paid 
at the rate of 80 percent plus TDIU, whereas he was only 
entitled to payment at the rate of 10 percent during this 
period.  Therefore, the record establishes that the Veteran 
is not legally entitled to the VA compensation benefits at 
issue.  

The remaining question is whether VA was solely responsible 
for the erroneous payment of excess benefits.  To this end, 
the Board finds that the Veteran had knowledge of the 
erroneous benefits or, at the very least, had cause to know 
that the amount of payments received was in error.  The 
record establishes that the funds in question were directly 
deposited into the same account designated by the Veteran 
prior to his incarceration, and that the Veteran's wife had 
authority to access that account on the Veteran's behalf.  
See, e.g., Notice of disagreement, November 2004 (referencing 
wife's power of attorney over Veteran's affairs during 
incarceration);  Veteran's statement, March 2006 (stating 
wife controls all interests in the Veteran's name).   

The record also establishes that at the time of the deposits 
in question both the Veteran and his wife were aware that 
incarceration has an effect on the receipt of VA benefits.  
Wife's notice of incarceration & request for apportionment, 
September 2003; Board hearing testimony, February 2009 
(explaining that his wife received the benefits deposited to 
Veteran's account in the full, unreduced, amount and although 
Veteran believes VA to be at fault for the error, he was 
aware that the amount of payments was erroneous).  

Although the Veteran has asserted that he was not aware of 
the actual amount of payments received because he was not 
personally involved with the day-to-day management of his 
financial affairs, the Board finds that the Veteran had 
actual knowledge of the requirement of a reduction and should 
have known that the amounts received were in error, even if 
he did not have actual knowledge of the amounts deposited.  
The Board is not persuaded by the Veteran's argument that his 
wife had exclusive control over the account in question, and 
that he had no knowledge of any of his financial affairs 
outside the walls of his prison.  

The record makes clear that the Veteran was aware of his 
impending incarceration at least from the time that he 
initially reported for commitment in April 2003.  If he 
desired to make alternate arrangements for the control of his 
finances during his incarceration, he had ample time to do 
so.  Instead, the Veteran's wife retained access to the 
deposit account presumably with the Veteran's consent.  See, 
e.g., Notice of disagreement, November 2004.  Furthermore, 
the Veteran's "estranged" wife continued to correspond with 
VA and even forwarded correspondence drafted by the Veteran 
at his request as late as December 2004, after the period 
during which this overpayment was created.  See E-mail 
correspondence dated December 16, 2004.   

In all, the evidence shows that the Veteran knew that his 
benefits should be reduced upon incarceration, and knew, or 
should have known that the amount of benefits received in his 
name, in the account he designated, was in error.  The Board 
finds that the Veteran was therefore in constructive receipt 
of the full amount of compensation benefits for the period 
from October 2003 to October 2004, a period to which he was 
entitled to no more than 10 percent of his benefits pursuant 
to 38 C.F.R. § 3.665.  Any administrative error by VA in not 
enacting the required reduction earlier than November 2004 
may not be used to negate the validity of the debt where the 
Veteran had cause to know that benefit payments received 
prior to November 2004 were received in error.  As the 
Veteran had knowledge, or should have known, of the erroneous 
payments to his account, the overpayment is not based solely 
on administrative error by VA.  38 U.S.C.A. § 5112(b)(10); 38 
C.F.R. § 3.500(b)(2); Jordan v. Brown, supra.  The debt is 
valid.   


ORDER

The issue of whether an overpayment of $856 was properly 
created is dismissed.  

There is a valid debt resulting from the overpayment of 
benefits during the Veteran's incarceration; the Veteran's 
appeal regarding the validity of this debt is denied. 


REMAND

Additional evidentiary development is required before the 
issue of eligibility for a waiver of the Veteran's debt is 
ready for Board adjudication.  See 38 C.F.R. § 19.9 (2009).  

A full and accurate accounting is necessary to establish the 
amount of the Veteran's indebtedness, to include the amount 
originally owed by the Veteran, and any amount that has been 
paid or credited in remittance of his debt.  Specifically, 
the Veteran asserts that he did not receive payment of the 
amounts to which he was entitled to receive during his 
incarceration, i.e. monthly checks at the 10 percent rate.  
The record suggests that this portion of the Veteran's 
benefits was withheld in collection of his debt.  See, e.g., 
Waiver decision, May 2006.  If so, however, that amount 
should be reflected as a portion of his debt paid, which does 
not appear to be the case to date.

Instead, the available evidence reflects a "payment" or 
reduction in the amount of $10,291.48, and an additional 
amount of $219 as "funds applied."  See Correspondence to 
Veteran dated September 21, 2005; Internal notation to file, 
August 2006.  The amount of $10,291.48 has been attributed to 
the change in effective date from June 2003 to October 2003, 
shortening the duration of the Veteran's overpayment and thus 
reducing his debt.  The source of the $219 credit is unknown.  
A complete financial accounting is required.  

To this end, the Board notes that an "audit" was conducted 
in December 2004, and mailed to the Veteran's address in 
prison.  However, this document reflects the incorrect 
effective date of the reduction (i.e. June 23, 2003 as 
opposed to October 28, 2003) and does not reflect any debt 
paid.  Thus, an updated accounting is necessary.  

In addition, the Veteran testified before the undersigned 
that if he were to be required to pay back the debt owed to 
VA, it would result in undue hardship.  The Veteran was 
afforded additional opportunity to submit evidence of his 
income and expenditures regarding the claimed hardship, but 
does not appear to have submitted recent evidence thereof.  
The Veteran should be provided a copy of the accounting 
requested pursuant to this remand, which will confirm the 
actual amount of the debt owed.  He should then be afforded 
one additional opportunity to present evidence of the 
hardship he would face if required to repay his debt.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare and associate with the 
claims file an itemized accounting of 
the Veteran's debt to reflect the 
following:
	(a)  Amount of compensation paid to the 
Veteran during his incarceration from 
October 29, 2003 to April 22, 2008 (all 
payments with Veteran listed as payee, 
as opposed to any other beneficiaries 
listed as payee); 
	(b)  Amount to which Veteran was 
entitled during the period of his 
incarceration from October 2003 to 
April 2008;
	(c)  Difference of amount entitled 
versus amount paid, i.e. the original 
amount of overpayment;
	(d)  Amount of any funds withheld, 
paid, or otherwise credited towards the 
Veteran's overpayment since the 
creation thereof, including the nature 
or source of any such credited amount 
if able to be determined; 
	(e)  Amount of currently outstanding 
debt.  

2.  Provide a copy of the itemized 
accounting to the Veteran, and request 
a current financial status report from 
him listing all monthly income, monthly 
expenses, and assets.  He may submit 
documentation to support his assertion 
of undue financial hardship in repaying 
the identified debt.   

3.  Thereafter, readjudicate the 
Veteran's request for a waiver of 
indebtedness in the amount determined 
by the aforementioned itemized 
accounting.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


